 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES AUSTIN                                              Case No.: 3:18-cv-600-WQH-JLB
     CDCR # AK-6078,
12
                                              Plaintiff,       ORDER GRANTING IN PART AND
13                                                             DENYING IN PART DEFENDANTS’
     v.                                                        MOTION TO DISMISS
14
                                                               PLAINTIFF’S COMPLAINT
     ROBERT BROWN; FABRICE
15                                                             PURSUANT TO FRCP 12(b)(6)
     HADJADJ; J. DAVIES; P. COVELLO,
16                                        Defendants.
17                                                             [ECF No. 12]
18            James Austin (“Plaintiff”), a prisoner at the Richard J. Donovan Correctional
19   Facility (“RJD”) in San Diego, California, is proceeding pro se and in forma pauperis
20   (“IFP”) with a complaint (“Compl.”) pursuant to the Civil Rights Act, 42 U.S.C. § 1983
21   (ECF No. 1) against Defendants Brown, Hadjadj, Davies, and Covello (“Defendants”).
22   Plaintiff claims RJD officials violated his right to free exercise of his Buddhist faith under
23   the First Amendment, imposed a substantial burden on the exercise of that faith in violation
24   of the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), and denied him
25   equal protection of the law under the Fourteenth Amendment. (Id. at 9–34.1) He seeks
26
27
     1
         The Court will cite to page numbers as assigned by the Court Electronic Case Filing (“ECF”) system.
28

                                                           1
                                                                                         3:18-cv-600-WQH-JLB
 1   compensatory and punitive damages, “mental and emotional” damages, declaratory relief,
 2   and injunctive relief. (Id. at 34–36.)
 3         Defendants have filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) on
 4   the basis that Plaintiff has failed to state a First Amendment, Equal Protection, or RLUIPA
 5   claim. (ECF No. 12-1 at 11–17.) Defendants also argue they are entitled to qualified
 6   immunity and Plaintiff’s state law claims should also be dismissed. (Id. at 17–20.) Finally,
 7   Defendants seeks to dismiss any claim Plaintiff purports to bring on behalf of other RJD
 8   inmates who practice the Buddhist religion. (Id. at 19.) Defendants have also filed a
 9   request for judicial notice which is GRANTED. (ECF No. 12-2.)
10         Plaintiff sought two extensions of time to respond to Defendants’ Motion (ECF Nos.
11   16, 18), and Magistrate Judge Jill L. Burkhardt granted both extensions (ECF Nos. 17, 19).
12   Plaintiff was given until May 8, 2019 to file his opposition. (ECF No. 19 at 3.) That date
13   has long since passed and Plaintiff has not filed an opposition.
14         The Court has determined that this Motion is suitable for disposition upon the papers
15   without oral argument and that no Report and Recommendation from Magistrate Judge
16   Burkhardt is necessary. See 28 U.S.C. § 636(b)(1)(A); CivLR 72.3(a).
17         Having considered the papers submitted, and for the reasons discussed below, the
18   Court GRANTS in part, and DENIES in part, the Motion to Dismiss pursuant to Fed. R.
19   Civ. P. 12(b)(6).
20   I.    Plaintiff’s Complaint
21         Plaintiff alleges that Defendants deprived him and all RJD “prisoner[s] at facilities
22   A, B, C, D, and E of weekly Buddhist services” and failed to provide “adequate
23   accommodations necessary to properly practice [their] Buddhist religion as [it] mandate[s]
24   meditation, chanting[,] and prostration held indoors.” (ECF No. 1 at 9.) Plaintiff further
25   alleges that Defendants “have not made any alternative accommodations to guarantee
26   Buddhist weekly services and deny Buddhist inmates of equal chapel access.” (Id. at 9–
27   10.) Plaintiff claims “[e]ach defendant intentionally act[s] with discrimination against the
28   Buddhist [r]eligion and [its] members.” (Id. at 10.)

                                                  2
                                                                               3:18-cv-600-WQH-JLB
 1   II.   Defendants’ Motion to Dismiss
 2         A.     Defendants’ Arguments
 3         Defendants seek dismissal of Plaintiff’s First Amendment claims because his
 4   allegations are “not supported by case law.” (Defs.’ Mem. of Ps&As in Supp. of Mot. to
 5   Dismiss (hereafter “Defs.’ Ps&As”), ECF No. 12-1 at 12.) Defendants further claim that
 6   Plaintiff has failed to state an Equal Protection claim “because he has not pled any facts
 7   showing that less-than-weekly chapel access was intentionally discriminatory.” (Id. at 14.)
 8   In addition, Defendants claim Plaintiff’s RLUIPA allegations are insufficient to show that
 9   they have “substantially burdened Plaintiff’s practice of Buddhism.” (Id. at 16.) Finally,
10   Defendants claim they are entitled to qualified immunity because Defendants’ “reliance”
11   on published Ninth Circuit case law that purportedly contains “virtually identical facts”
12   was “reasonable.” (Id. at 18.)
13         B.     Legal Standard
14         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal
15   sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Because
16   Rule 12(b)(6) focuses on the “sufficiency” of a claim rather than the claim’s substantive
17   merits, “a court may [ordinarily] look only at the face of the complaint to decide a motion
18   to dismiss.” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002).
19   However, courts may consider exhibits that are attached to the complaint. See Fed. R. Civ.
20   P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a part of the
21   pleading for all purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d
22   1542, 1555 n.19 (9th Cir. 1990) (stating that “material which is properly submitted as part
23   of the complaint may be considered” in ruling on a Rule 12(b)(6) motion to dismiss (citing
24   Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426, 429–30 (9th Cir. 1978))).
25   However, exhibits that contradict the allegations of a complaint may fatally undermine the
26   complaint’s allegations. See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
27   Cir. 2001) (“[A] plaintiff can . . . plead himself out of a claim by including . . . details
28   contrary to his claims.” (citing Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96

                                                  3
                                                                               3:18-cv-600-WQH-JLB
 1   (9th Cir. 1998) (“[Courts] are not required to accept as true conclusory allegations which
 2   are contradicted by documents referred to in the complaint.”))); see also Nat’l Ass’n for
 3   the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th
 4   Cir. 2000) (stating that courts “may consider facts contained in documents attached to the
 5   complaint” to determine whether the complaint states a claim for relief).
 6         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 7   accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has facial
 8   plausibility when the plaintiff pleads factual content that allows the court to draw the
 9   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
10   Iqbal, 556 U.S. 662, 678 (2009) (citations omitted) (quoting Bell Atl. Corp. v. Twombly,
11   550 U.S. 544, 556, 570 (2007)). “All allegations of material fact are taken as true and
12   construed in the light most favorable to the nonmoving party.” Cahill v. Liberty Mut. Ins.
13   Co., 80 F.3d 336, 337–38 (9th Cir. 1996) (citing Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337,
14   1340 (9th Cir. 1995)). The Court need not, however, “accept as true allegations that are
15   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” Sprewell,
16   266 F.3d at 988 (citing Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55 (9th Cir.
17   1994)); see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of
18   action, supported by mere conclusory statements, do not suffice.” (citing Twombly, 550
19   U.S. at 555)); Papasan v. Allain, 478 U.S. 265, 286 (1986) (“[A court is] not bound to
20   accept as true a legal conclusion couched as a factual allegation.”).
21          “When there are well-pleaded factual allegations, a court should assume their
22   veracity and then determine whether they plausibly give rise to an entitlement to relief.”
23   Iqbal, 556 U.S. at 679. “The plausibility standard is not akin to a ‘probability requirement,’
24   but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. at
25   678 (quoting Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely
26   consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and
27   plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557); see also
28   Twombly, 550 U.S. at 570 (stating that when a plaintiff has not “nudged [his] claims across

                                                    4
                                                                                  3:18-cv-600-WQH-JLB
 1   the line from conceivable to plausible, [his] complaint must be dismissed”). “In sum, for
 2   a complaint to survive a motion to dismiss, the non-conclusory ‘factual content,’ and
 3   reasonable inferences [drawn] from that content, must be plausibly suggestive of a claim
 4   entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962, 969 (9th
 5   Cir. 2009) (quoting Iqbal, 556 U.S. at 678).
 6          “In civil rights cases where the plaintiff appears pro se, the court must construe the
 7   pleadings liberally and must afford [the] plaintiff the benefit of any doubt.” Karim-Panahi
 8   v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). The rule of liberal construction is
 9   “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th
10   Cir. 1992) (citing Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987)). The rule,
11   however, “applies only to a plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S.
12   319, 330 n.9 (1989). Courts may not “supply essential elements of claims that were not
13   initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.
14   1982). “Vague and conclusory allegations of official participation in civil rights violations
15   are not sufficient to withstand a motion to dismiss.” Id.; see also Jones v. Cmty. Redev.
16   Agency, 733 F.2d 646, 649 (9th Cir. 1984) (finding conclusory allegations unsupported by
17   facts insufficient to state a claim under § 1983).
18         C.     First Amendment Claims
19         “The right to exercise religious practices and beliefs does not terminate at the prison
20   door. The free exercise right, however, is necessarily limited by the fact of incarceration,
21   and may be curtailed in order to achieve legitimate correctional goals or to maintain
22   security.” McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir. 1987) (citations omitted) (citing
23   O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987); Bell v. Wolfish, 441 U.S. 520, 545
24   (1979)). The protections of the Free Exercise Clause are triggered when prison officials
25   burden the practice of an inmate’s religion by preventing him from engaging in conduct
26   which he sincerely believes is consistent with his faith. Shakur v. Schriro, 514 F.3d 878,
27   884 (9th Cir. 2008); Freeman v. Arpaio, 125 F.3d 732, 737 (9th Cir. 1997), overruled in
28   part by Shakur, 514 F.3d at 884–85.

                                                    5
                                                                                 3:18-cv-600-WQH-JLB
 1         A prison regulation or policy that might otherwise unconstitutionally impinge on an
 2   inmate’s First Amendment rights will survive a First Amendment challenge, however, if it
 3   is “reasonably related to legitimate penological interests.” See Turner v. Safley, 482 U.S.
 4   78, 89 (1987); O’Lone, 482 U.S. at 353 (quoting Turner, 482 U.S. at 89). In determining
 5   whether a prison regulation is reasonably related to a legitimate penological interest, the
 6   court considers the following factors: (1) whether there is a valid, rational connection
 7   between the regulation and the interest used to justify the regulation; (2) whether prisoners
 8   retain alternative means of exercising the right at issue; (3) the impact the requested
 9   accommodation will have on inmates, prison staff, and prison resources generally; and (4)
10   whether the prisoner has identified easy alternatives to the regulation which could be
11   implemented at a minimal cost to legitimate penological interests. Turner, 482 U.S. at 89–
12   90; see also Shakur, 514 F.3d at 884.
13         Here, Defendants claim Plaintiff has failed to state a First Amendment claim because
14   “[t]he Ninth Circuit Court of Appeals dispensed of similar claims in Hartmann v. Cal.
15   Dep’t of Corr. [&] Rehab., 707 F.3d 1114 (9th Cir. 2013).” (Defs.’ Ps&As, ECF No. 12-
16   1 at 13.) In his Complaint, Plaintiff alleges that Buddhist inmates “have not had weekly
17   Buddhist services for . . . over [six] months.” (Compl., ECF No. 1 at 19.) In 2017, Plaintiff
18   alleges that there were no Buddhist services for four of the weeks in March through April
19   and for five of the weeks in July through August, with only one week of service in August.
20   (See id. at 19–21.) In 2018, Plaintiff alleges that there were “six [M]ondays in a row
21   without service” from January 1 through February 5. (Id. at 21.)
22         Defendants cite to Hartmann for the finding that “[t]he Free Exercise Clause does
23   not require prison administration to provide Plaintiffs with more than that which they are
24   currently receiving – i.e. the services of staff chaplains and a volunteer Wiccan chaplain.”
25   (Defs.’ Ps&As, ECF No. 12-1 at 13 (quoting Hartmann, 707 F.3d at 1123).) Here,
26   Hartmann is distinguishable because Plaintiff is alleging that he is not receiving the
27   services of staff chaplains or any volunteers. Defendants also claim, without citation, that
28   “[t]he Free Exercise Clause simply does not require prison administration to provide for

                                                   6
                                                                                3:18-cv-600-WQH-JLB
 1   weekly chapel access.” (Id. at 14.) Here, Plaintiff alleges that he did not receive Buddhist
 2   services for six consecutive weeks, which falls short of weekly access. (Compl., ECF No.
 3   1 at 21.)
 4             As stated above, the Free Exercise Clause is triggered when prison officials burden
 5   the practice of an inmate’s religion be preventing him from engaging in conduct which he
 6   sincerely believes is consistent with his faith. Shakur, 514 F.3d at 884. Defendants contend
 7   that Plaintiff “fails to describe any affirmative burden on his practice of Buddhism” when
 8   Defendant Hadjadj “arrives late” or “fails to show.” (Defs.’ Ps&As, ECF No. 12-1 at 14.)
 9   So long as Plaintiff alleges to have had the exercise of his belief, which is “sincere” and
10   “rooted in religio[n],” burdened by Defendants’ actions, the First Amendment applies.
11   Shakur, 514 F.3d at 885. Plaintiff alleges in his Complaint that his Buddhist faith
12   “mandate[s] meditation, chanting, and prostration which are held indoors.” (Compl., ECF
13   No. 1 at 24.) Plaintiff further claims that “chapel access is necessary, and the chapel is
14   needed to improve meditation with the assistance of other Buddhist practitioners.” (Id.) In
15   fact, Plaintiff appears to allege that access to any indoor space is necessary, not necessarily
16   the chapel, but Defendants “failed to provide any alternative indoor accommodations.” (Id.
17   at 26.)
18             For these reasons, the Court finds that Plaintiff’s Complaint alleges facts sufficient
19   to show that his free exercise rights were sufficiently “impinged upon” to justify First
20   Amendment protection.          Shakur, 514 F.3d at 884.      Defendants’ Motion to Dismiss
21   Plaintiff’s First Amendment claims is DENIED.
22             D.    Equal Protection Claims
23             Defendants also seek to dismiss Plaintiff’s Fourteenth Amendment claims under the
24   Equal Protection Clause. (Defs.’ Ps&As, ECF No. 12-1 at 14.) Specifically, Defendants
25   argue that Plaintiff has not alleged facts “showing that less-than-weekly chapel access was
26   intentionally discriminatory.” (Id.)
27             “The Equal Protection Clause of the Fourteenth Amendment commands that no State
28   shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

                                                      7
                                                                                   3:18-cv-600-WQH-JLB
 1   essentially a direction that all persons similarly situated should be treated alike.” City of
 2   Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985) (quoting Plyer v. Doe, 457
 3   U.S. 202, 216 (1982)). Specifically, the Equal Protection Clause of the Fourteenth
 4   Amendment protects prisoners from intentional discrimination based on their religious
 5   beliefs. Freeman, 125 F.3d at 737. “Prisons must afford an inmate of a minority religion
 6   ‘a reasonable opportunity of pursuing his faith comparable to the opportunity afforded
 7   fellow prisoners who adhere to conventional religious precepts.’” Id. (quoting Cruz v.
 8   Beto, 405 U.S. 319, 322 (1972) (per curiam)).
 9         However, conclusory allegations of discrimination are insufficient to withstand a
10   motion to dismiss, unless they are supported by facts that may prove invidious
11   discriminatory intent or purpose. Village of Arlington Heights v. Metro. Hous. Dev. Corp.,
12   429 U.S. 252, 265 (1977). Therefore, when an equal protection violation is alleged, the
13   plaintiff must plead facts to show that the defendant “acted in a discriminatory manner and
14   that the discrimination was intentional.” FDIC v. Henderson, 940 F.2d 465, 471 (9th Cir.
15   1991) (citing Stones v. L.A. Cmty. Coll. Dist., 796 F.2d 270, 275 (9th Cir. 1986); Lowe v.
16   City of Monrovia, 775 F.2d 998, 1011 (9th Cir. 1985), amended by 784 F.2d 1407 (9th Cir.
17   1986)). “‘Discriminatory purpose’ . . . implies more than intent as volition or intent as
18   awareness of consequences. It implies that the decisionmaker . . . selected or reaffirmed a
19   particular course of action at least in part ‘because of,’ not merely ‘in spite of,’ its adverse
20   effects upon an identifiable group.” Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256,
21   279 (1979) (citation and footnote omitted).
22         Plaintiff alleges that Defendants “intentionally discriminated against Plaintiff and
23   other Buddhist prisoners” when they “provided weekly chaplain supervision to other
24   similarly situated religious group[s] but not Buddhists.” (Compl., ECF No. 1 at 33.)
25   Defendants argue that Plaintiff’s “barebone allegation” is insufficient to “describe
26   discriminatory intent.” (Defs. Ps&As, ECF No. 12-1 at 15.) The Court agrees that
27   Plaintiff’s equal protection claim fails to provide sufficient facts to show intentional
28   discrimination. See Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause

                                                    8
                                                                                  3:18-cv-600-WQH-JLB
 1   of action, supported by mere conclusory statements, do not suffice.” (citing Twombly, 550
 2   U.S. at 555)).
 3         Accordingly, Defendants’ Motion to Dismiss Plaintiff’s Fourteenth Amendment
 4   equal protection claims is GRANTED.
 5         E.     RLUIPA Claims
 6         “The Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”),
 7   42 U.S.C. §§ 2000cc et seq., requires the government to meet a higher burden of proof than
 8   the rational basis standard of Turner.” Pierce v. Cty. of Orange, 526 F.3d 1190, 1209 n.19
 9   (9th Cir. 2008). “Recognizing the significance of religious freedom in all aspects of life,
10   Congress passed . . . [RLUIPA] to ‘protect[] institutionalized persons who are unable freely
11   to attend to their religious needs and are therefore dependent on the government’s
12   permission and accommodation for exercise of their religion.’” Khatib v. Cty. of Orange,
13   639 F.3d 898, 900 (9th Cir. 2011) (quoting Cutter v. Wilkinson, 544 U.S. 709, 721 (2005)).
14         RLUIPA prevents states from “impos[ing] a substantial burden on the religious
15   exercise of a person residing in or confined to an institution” unless the state can establish
16   that the burden: “(1) is in furtherance of a compelling governmental interest; and (2) is the
17   least restrictive means of furthering that compelling governmental interest.” Id. at 902
18   (quoting 42 U.S.C. § 2000cc-1(a)). In analyzing a RLUIPA claim, the court “must begin
19   by identifying the ‘religious exercise’ allegedly impinged upon.” Greene v. Solano Cty.
20   Jail, 513 F.3d 982, 987 (9th Cir. 2008). Next, the court “ask[s] whether the prison
21   regulation at issue ‘substantially burdens’ that religious exercise.” Id. In order to establish
22   a “substantial burden,” the relevant restriction must have “denie[d] an important benefit
23   [derived from] conduct mandated by religious belief, thereby putting substantial pressure
24   on an adherent to modify his behavior and to violate his beliefs.” Shakur, 514 F.3d at 888
25   (quoting Warsoldier v. Woodford, 418 F.3d 989, 995 (9th Cir. 2005)); see also Warsoldier,
26   418 F.3d at 995 (“[A] ‘substantial burden’ on ‘religious exercise’ must impose a
27   significantly great restriction or onus upon such exercise.” (quoting San Jose Christian
28   Coll. v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004))). Under RLUIPA, the

                                                    9
                                                                                 3:18-cv-600-WQH-JLB
 1   plaintiff “bears the initial burden of going forward with evidence to demonstrate a prima
 2   facie claim that the [challenged state action] . . . constitute[s] a substantial burden on the
 3   exercise of his religious beliefs.” Warsoldier, 418 F.3d at 994.
 4         Here, Defendants argue that Plaintiff has failed to allege a substantial burden on his
 5   religious exercise. (Defs.’ Ps&As, ECF No. 12-1 at 16–17.) Specifically, Defendants
 6   argue “Plaintiff’s pursuit of Buddhism has been accommodated—just not as much as he
 7   would like.” (Id. at 16.) However, that is not an accurate description of the allegations
 8   made by Plaintiff. As stated above, Plaintiff describes the need for Buddhist prisoners to
 9   have access to an indoor space to practice their “mandatory meditation, chantin[g], and
10   prostration.” (Compl., ECF No. 1 at 30.) Plaintiff also alleges that for six consecutive
11   weeks, Buddhist inmates did not have access to the prison chapel. (Id. at 21.) He further
12   alleges that alternative indoor spaces were available for Buddhist services, but Defendants
13   failed to accommodate the Buddhist inmates. (Id. 26, 29–30.) Plaintiff states that “without
14   a chaplain, or Buddhist volunteer supervision,” Defendants “would not allow Buddhist
15   services.” (Id. at 32.) Plaintiff contends that there have not been weekly Buddhist services
16   for “over [six] months.” (Id. at 19.) Therefore, the Court finds that Plaintiff has adequately
17   alleged facts to show that the alleged actions by Defendants constitute a substantial burden
18   on the exercise of his religious beliefs.
19         Accordingly, Defendants’ Motion to Dismiss Plaintiff’s RLUIPA claims is
20   DENIED.
21         F.     Qualified Immunity
22         “Government officials enjoy qualified immunity from civil damages unless their
23   conduct violates ‘clearly established statutory or constitutional rights of which a reasonable
24   person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001) (quoting
25   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When presented with a qualified
26   immunity defense, the central questions for the court are: (1) whether the facts alleged,
27   taken in the light most favorable to the plaintiff, demonstrate that the defendant’s conduct
28   violated a statutory or constitutional right; and (2) whether the right at issue was “clearly

                                                   10
                                                                                 3:18-cv-600-WQH-JLB
 1   established” at the time it is alleged to have been violated. Saucier v. Katz, 533 U.S. 194,
 2   201 (2001). Although Saucier originally required the Court to answer these questions in
 3   order, the U.S. Supreme Court has held that “while the sequence set forth there is often
 4   appropriate, it should no longer be regarded as mandatory.” Pearson v. Callahan, 555 U.S.
 5   223, 236 (2009).
 6         The qualified immunity “inquiry . . . must be undertaken in light of the specific
 7   context of the case.” Saucier, 533 U.S. at 201. In this case, the right still at issue is
 8   Plaintiff’s free exercise of his religion without imposing a substantial burden on this
 9   exercise. See Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002) (quoting Saucier, 533
10   U.S. at 202).
11         In support of their argument for qualified immunity, Defendants argue that the
12   Hartmann case “had been published for three years” at the time the events in the Complaint
13   occurred. (Defs.’ Ps&As, ECF No. 12-1 at 18.) Defendants also argue that Hartmann
14   “contains virtually identical facts” and thus, it was “reasonable” for Defendants to rely on
15   Hartmann when they “made the decision to allow Buddhist inmates chapel access on a
16   less-than-weekly basis . . . due to [Defendant] Hadjadj’s availability.” (Id.)
17         However, the facts in Hartmann are distinguishable from the facts alleged in this
18   case. In Hartmann, the plaintiffs were seeking a “paid full-time Wiccan chaplain.” 707
19   F.3d at 1122. The Ninth Circuit found that “it is well-settled that the First Amendment
20   does not require prison administration to provide inmates with the chaplain of their choice.”
21   Id. (citing Cruz, 405 U.S. at 322 n.2). In Plaintiff’s Complaint, however, he alleges that
22   Defendants refused to provide any chaplain or any volunteer to provide “supervision for
23   weekly Buddhist service[s].”      (Compl., ECF No. 1 at 25.)        Nowhere in Plaintiff’s
24   Complaint is he seeking the sole relief in the form of hiring a fulltime Buddhist chaplain.
25   Moreover, in Hartmann, the plaintiffs were already receiving “the services of staff
26   chaplains and a volunteer Wiccan chaplain.” 707 F.3d at 1123. By comparison, Plaintiff
27   is alleging in this matter that Buddhist inmates were denied total access to Buddhist
28   services for a six-week period because there was no chaplain or volunteer made available

                                                  11
                                                                                3:18-cv-600-WQH-JLB
 1   and that they have not had weekly Buddhist services for “over [six] months.” (Compl.,
 2   ECF No. 1 at 19, 21.)
 3         Thus, although the Court notes “a resolution of the factual issues may well relieve
 4   [Defendants] of any liability in this case,” Clement, 298 F.3d at 906, Saucier instructs the
 5   Court at this stage of the proceedings to presume Plaintiff’s well-pleaded facts are true,
 6   Saucier, 533 U.S. at 201. Assuming they are, this Court finds both that Plaintiff has
 7   sufficiently alleged a First Amendment and RLUIPA violation as to Defendants and that it
 8   would be clear to reasonable officers in Defendants’ positions that to deny Plaintiff the
 9   right to participate in group worship, in light of only the circumstances as they are currently
10   alleged, would violate clearly established law. Id. at 202.
11         Accordingly, Defendants’ Motion to Dismiss Plaintiff’s Complaint on qualified
12   immunity grounds is DENIED.
13         G.     Representation of Others
14         Defendants also seek to dismiss any claim Plaintiff brings on behalf of other persons.
15   Specifically, they contend that “Plaintiff is attempting to maintain a class action on behalf
16   of inmates at RJD.” (Defs.’ Ps&As, ECF No. 12-1 at 19.) Defendants are correct that
17   Plaintiff, as a pro se litigant, is not permitted to bring claims on behalf of others in a
18   representative capacity. Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008).
19         Accordingly, Defendants’ Motion to Dismiss Plaintiff’s class action claims is
20   GRANTED.
21         H.     State Law Claims
22         In his Complaint, Plaintiff purports to bring claims against Defendants on the
23   grounds that they “violate and fail to comply with the requirements of state law, including
24   but not limited to California Penal Code[s] 5009, 5054, and 5058, and Title 15, Cal.
25   Regulation Code §§ 3210, 3211, 3212, 3213, [and] 42 U.S.C. §§ 2000cc, et seq.” (Compl.,
26   ECF No. 1 at 11.)
27         To the extent that Plaintiff seeks a separate cause of action to bring claims as a
28   purported violation of Title 15, there is no independent cause of action under § 1983 for a

                                                   12
                                                                                 3:18-cv-600-WQH-JLB
 1   violation of Title 15 regulations. See, e.g., Parra v. Hernandez, No. 08CV0191-H (CAB),
 2   2009 WL 3818376, at *3 (S.D. Cal. Nov. 13, 2009) (granting motion to dismiss prisoner’s
 3   claims brought pursuant to Title 15 of the California Code of Regulations); Chappell v.
 4   Newbarth, 2009 WL 1211372, at *9 (E.D. Cal. May 1, 2009) (holding that there is no
 5   private right of action under Title 15 of the California Code of Regulations). “To the extent
 6   that the violation of a state law amounts to the deprivation of a state-created interest that
 7   reaches beyond that guaranteed by the federal Constitution, [§] 1983 offers no redress.”
 8   Sweaney v. Ada Cty., 119 F.3d 1385, 1391 (9th Cir. 1997) (quoting Lovell v. Poway Unified
 9   Sch. Dist., 90 F.3d 367, 370 (9th Cir. 1996)); see also Davis v. Kissinger, 2009 WL 256574,
10   *12 n.4 (E.D. Cal. Feb. 3, 2009) (“[T]here is not a single reported state or federal case
11   permitting an independent cause of action pursuant to these regulations [Cal. Code Regs.
12   tit. 15, § 3268]”). Similarly, there is no liability under § 1983 for violating prison policy.
13   Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009).
14          To the extent that Plaintiff seeks to bring private causes of action arising from
15   California penal code sections, the Court also agrees that he has not stated a claim. See
16   Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006) (holding that there is
17   no private right of action for violation of criminal statutes).
18          Therefore, Defendants’ Motion to Dismiss any claims presented in this action for
19   violation of state criminal law or regulations is GRANTED, and any such claims are
20   dismissed with prejudice.
21   III.   Conclusion and Orders
22          For all the reasons discussed, the Court:
23          1)    GRANTS Defendants’ Motion to Dismiss Plaintiff’s Fourteenth Amendment
24                equal protection claims without prejudice pursuant to Fed. R. Civ. P. 12(b)(6);
25          2)    GRANTS Defendants’ Motion to Dismiss Plaintiff’s state law claims with
26                prejudice pursuant to Fed. R. Civ. P. 12(b)(6);
27          3)    GRANTS Defendants’ Motion to Dismiss to the extent Plaintiff seeks to
28                litigate claims of others in a representative capacity;

                                                   13
                                                                                 3:18-cv-600-WQH-JLB
 1         4)     DENIES Defendants’ Motion to Dismiss Plaintiff’s First Amendment and
 2                RLUIPA claims pursuant to Fed. R. Civ. P. 12(b)(6);
 3         5)     DENIES Defendants’ Motion to Dismiss Plaintiff’s claims on qualified
 4                immunity grounds pursuant to Fed. R. Civ. P. 12(b)(6); and
 5         Defendants will serve and file an Answer to the remaining claims in Plaintiff’s
 6   Complaint within the time set forth in Fed. R. Civ. P. 12(a)(4)(A).
 7         IT IS SO ORDERED.
 8   Dated: July 3, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 14
                                                                               3:18-cv-600-WQH-JLB
